 



Exhibit 10(i)(D)
AMENDMENT NO. 3 TO THE
AMENDED AND RESTATED 3-YEAR CREDIT AGREEMENT
Dated as of December 31, 2005
            AMENDMENT NO. 3 TO THE AMENDED AND RESTATED 3-YEAR CREDIT AGREEMENT
(this “Amendment”), dated as of December 31, 2005 among The Interpublic Group of
Companies, Inc., a Delaware corporation (the “Company”), the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the “Lenders”) and Citibank, N.A., as agent
(the “Agent”) for the Lenders.
            PRELIMINARY STATEMENTS:
            (1)     The Company, the Lenders and the Agent have entered into a
3-Year Credit Agreement dated as of May 10, 2004, as amended and restated as of
September 27, 2005 and as further amended as of September 30, 2005 and
October 17, 2005 (the “Credit Agreement”). Capitalized terms used in this
Amendment and not otherwise defined in this Amendment shall have the same
meanings as specified in the Credit Agreement.
            (2)     The Company, the Required Lenders and the Agent have agreed
to amend the Credit Agreement as hereinafter set forth.
            SECTION 1.  Amendments to Credit Agreement.  The Credit Agreement
is, effective as of the date set forth above and subject to the satisfaction of
the conditions precedent set forth in Section 2, hereby amended as follows:
     (a)     Section 2.01(c) is amended by inserting after the third sentence of
such Section the following:
     Notwithstanding anything to the contrary in the preceding sentence, Letters
of Credit issued by Citibank may have expiration dates as mutually agreed upon
by the Company and Citibank (any such Letters of Credit with expiration dates
after 15 days prior to the Termination Date, “Special Letters of Credit”).
     (b)     Section 2.03(a) is amended by deleting clause (iii) in its entirety
and replacing it with the following:
     (iii) expiration date of such Letter of Credit (which expiration date shall
not be later than the earlier of (x) 15 days prior to the Termination Date or
(y) the date that is one year after the issuance thereof; provided that any such
Letter of Credit which provides for automatic one-year extension(s) of such
expiration date shall be deemed to comply with the foregoing requirement if the
Issuing Bank has the unconditional right to prevent any such automatic extension
from taking place and each Issuing Bank hereby agrees to exercise such right to
prevent any such automatic

1



--------------------------------------------------------------------------------



 



extension for each such Letter of Credit outstanding after the Termination Date;
and provided, further, that the expiration date of a Special Letter of Credit
shall be determined as set forth in Section 2.01(c)),
     (c)     Section 2.03(b) is amended by inserting at the end of such Section
the following:
     Notwithstanding anything to the contrary in the preceding sentences of this
Section 2.03(b), (i) each Lender’s obligation to acquire participations pursuant
thereto with respect to any Special Letter of Credit shall expire on the day
that is 15 days prior to the Termination Date and (ii) each Lender’s existing
participation, if any, pursuant thereto with respect to any Special Letter of
Credit shall terminate on the day that is 15 days prior to the Termination Date.
     (d)     Section 2.03(c) is amended by inserting at the end of such Section
the following:
     Notwithstanding anything to the contrary in the preceding sentences of this
Section 2.03(c): (x) each Lender’s obligation to pay its Ratable Share of any
Advances pursuant thereto in respect of any Special Letters of Credit shall
expire on the day that is 15 days prior to the Termination Date (the
“Participation Cut-Off Date”); and (y) on and after the Participation Cut-Off
Date, each drawing under a Special Letter of Credit shall be deemed not to
constitute an Advance, but shall instead constitute an immediate obligation of
the applicable Borrower to reimburse the full amount of such drawing, which
obligation shall be satisfied to the extent that funds are on deposit in the
special sub-account of the L/C Cash Deposit Account (as described in
Section 2.10(c)) by application of such funds in accordance with
Section 2.10(c).
     (e)     Section 2.10(c) is amended by deleting such Section in its entirety
and replacing it with the following:
     Letters of Credit. (i) The Company shall, on the day that is 15 days prior
to the Termination Date, pay to the Agent for deposit in the regular sub-account
of the L/C Cash Deposit Account an amount sufficient to cause the aggregate
amount on deposit in the regular sub-account of the L/C Cash Deposit Account to
equal the sum of (a) 103% of the Dollar Equivalent of the aggregate Available
Amount of all Letters of Credit, other than Special Letters of Credit, then
outstanding denominated in any Committed L/C Currency other than Dollars and
(b) 100% of the aggregate Available Amount of all Letters of Credit, other than
Special Letters of Credit, then outstanding denominated in Dollars. Upon the
drawing of any such Letter of Credit, to the extent funds are on deposit in the
regular sub-account of the L/C Cash Deposit Account, such funds shall be applied
to reimburse the Issuing Banks to the extent permitted by

2



--------------------------------------------------------------------------------



 



applicable law, and if so applied, then such reimbursement shall be deemed a
repayment of the corresponding Advance in respect of such Letter of Credit.
After all such Letters of Credit shall have expired or been fully drawn upon and
all other obligations of the Borrowers thereunder shall have been paid in full,
the balance, if any, in such regular sub-account of the L/C Cash Deposit Account
in respect of such Letters of Credit shall be promptly returned to the Company.
     (ii)     The Company shall, on the day that is 105 days prior to the
Termination Date, pay to the Agent for deposit in the special sub-account of the
L/C Cash Deposit Account (against which Citibank and its Affiliates shall have
rights of setoff with respect to any obligations, whether matured or contingent,
in respect of Special Letters of Credit) an amount sufficient to cause the
aggregate amount, denominated in the same currency or currencies in which the
respective Special Letters of Credit then outstanding are denominated, on
deposit in the L/C Cash Deposit Account to equal 100% of the aggregate Available
Amount of all Special Letters of Credit then outstanding. Upon the drawing of
any Special Letter of Credit, to the extent funds are on deposit in the special
sub-account of the L/C Cash Deposit Account in respect of such Special Letter of
Credit, such funds shall be applied (prior to the application of any other
funds) to reimburse Citibank as the Issuing Bank of such Letter of Credit to the
extent permitted by applicable law, and if so applied, then such reimbursement
shall be deemed a repayment of the corresponding Advance in respect of such
Letter of Credit. After all Special Letters of Credit shall have expired or been
fully drawn upon and all other obligations of the Borrowers thereunder shall
have been paid in full, the balance, if any, in such special sub-account of the
L/C Cash Deposit Account in respect of Special Letters of Credit shall be
promptly returned to the Company.
     (f)     Section 5.03(a) is amended (i) by deleting from the text of the
covenant the date “September 30, 2005” and substituting therefor the date
“September 30, 2006” and (ii) by deleting the table set forth therein and
substituting therefor the following table:

                Fiscal Quarter Ending     Ratio    
September 30, 2006
    1.75 to 1    
December 31, 2006
    2.15 to 1    
March 31, 2007
    2.50 to 1    

     (g)     Section 5.03(b) is amended (i) by deleting from the text of the
covenant the date “September 30, 2005” and substituting therefor the date

3



--------------------------------------------------------------------------------



 



     “September 30, 2006” and (ii) by deleting the table set forth therein and
substituting therefor the following table:

                Fiscal Quarter Ending     Ratio    
September 30, 2006
    5.15 to 1    
December 31, 2006
    4.15 to 1    
March 31, 2007
    3.90 to 1    

     (h) Section 5.03(c) is amended by deleting the table set forth therein and
substituting therefor the following table:

                Four Fiscal Quarters Ending     Amount    
December 31, 2005
    $233,000,000    
March 31, 2006
    $175,000,000    
June 30, 2006
    $100,000,000    
September 30, 2006
    $440,000,000    
December 31, 2006
    $545,000,000    
March 31, 2007
    $585,000,000    

     (i)     A new Section 5.03(d) is added to read as follows:
     The Company and its Consolidated Subsidiaries, taken together, shall
maintain on each day from and after March 21, 2006 an average daily ending
balance (calculated as the average of the daily ending balance for the period of
five Business Days immediately preceding such day) of securities held, and/or
freely available, collected cash on deposit in domestic accounts with the
Lenders and/or their respective Affiliates in the aggregate of not less than the
sum of (i) $300,000,000 plus (ii) the aggregate principal amount of the Advances
outstanding (other than Advances made under Section 2.03(c)). For purposes of
this Section 5.03(d), “domestic account” shall mean a Dollar-denominated deposit
or securities account held by a U.S. bank or a U.S.-based subsidiary of a U.S.
bank or a U.S. branch or U.S. subsidiary of a non-U.S. bank, including
Dollar-denominated investment or sweep accounts held in Nassau, The Bahamas.
     (j)     Section 6.02 is amended (i) by deleting the phrase “L/C Cash
Deposit Account” in clause (a) thereof and replacing it with the phrase “the
applicable sub-account of the L/C Cash Deposit Account” and (ii) by deleting the
third sentence thereof and replacing it with the following: “Upon the drawing of

4



--------------------------------------------------------------------------------



 



any Letter of Credit when this Section 6.02 is applicable (and without prejudice
to Section 2.10(c)) to the extent funds are on deposit in the L/C Cash Deposit
Account, such funds shall be applied to reimburse the Issuing Banks to the
extent permitted by applicable law, and if so applied, then such reimbursement
shall be deemed a repayment of the corresponding Advance or reimbursement
obligation in respect of such Letter of Credit.”
     (k)     Section 8.05(b) is amended by adding to the end of the proviso in
the first sentence the following: “nor shall any Lender be liable to the extent
that any claim with respect to any Special Letter of Credit under this section
relates to an event arising on or after the Participation Cut-Off Date”.
     (l)     Section 9.04(d) is amended by deleting such Section in its entirety
and replacing it with the following:
     (d)     Without prejudice to the survival of any other agreement of the
Company and the other Borrowers thereunder, the agreements and obligations of
the Company and the other Borrowers contained in Section 2.11, 2.14 and 9.04 and
the agreements and obligations of the Company, the other Borrowers and Citibank
contained in Section 2.10(c) shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under any Notes.
     (m)     Exhibit B is amended by deleting clause (C) in its entirety and
replacing it with the following:
     (C)     the proceeds of the Proposed Borrowing will be used to fund known
cash requirements of the Company and its Consolidated Subsidiaries as they
become due in the ordinary course of their respective businesses.
            SECTION 2.  Conditions of Effectiveness.  This Amendment shall
become effective as of the date first above written when, and only when, the
Agent shall have received counterparts of this Amendment executed by the Company
and the Required Lenders or, as to any of the Lenders, advice satisfactory to
the Agent that such Lender has executed this Amendment.
            SECTION 3.  Representations and Warranties of the Company.  The
Company represents and warrants as follows:
     (a)     The Company is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, and has
all corporate powers and all material governmental licenses, authorizations,
consents and approvals required to carry on its business.
     (b)     The execution, delivery and performance by the Company of this
Amendment and the Credit Agreement and each of the Notes, as amended hereby, are
within the Company’s corporate powers, have been duly authorized by all
necessary corporate action, and do not contravene, or constitute a default
under,

5



--------------------------------------------------------------------------------



 



any provision of applicable law or regulation or of the certificate of
incorporation of the Company or of any judgment, injunction, order, decree,
material agreement or other instrument binding upon the Company or result in the
creation or imposition of any Lien on any asset of the Company or any of its
Consolidated Subsidiaries.
     (c)     No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the Company
of this Amendment or the Credit Agreement and the Notes, as amended hereby.
     (d)     This Amendment has been duly executed and delivered by the Company.
This Amendment and each of the Credit Agreement and the Notes, as amended
hereby, are legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting the rights of creditors generally and subject to general principles of
equity.
     (e)     There is no action, suit, investigation, litigation or proceeding
pending against, or to the knowledge of the Company, threatened against the
Company or any of its Consolidated Subsidiaries before any court or arbitrator
or any governmental body, agency or official in which there is a significant
probability of an adverse decision that (i) would have a Material Adverse Effect
or (ii) purports to affect the legality, validity or enforceability of this
Amendment, the Credit Agreement or any Note or the consummation of the
transactions contemplated hereby.
            SECTION 4.  Reference to and Effect on the Credit Agreement and the
Notes.  (a) On and after the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes to
“the Credit Agreement”, “thereunder,” “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.
     (b)     The Credit Agreement and the Notes, as specifically amended by this
Amendment, are and shall continue to be in full force and effect and are hereby
in all respects ratified and confirmed.
     (c)     The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender or the Agent under the Credit Agreement, or
constitute a waiver of any provision of the Credit Agreement.
            SECTION 5.  Costs and Expenses.  The Company agrees to pay on demand
all costs and expenses of the Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without

6



--------------------------------------------------------------------------------



 



limitation, the reasonable fees and expenses of counsel for the Agent) in
accordance with the terms of Section 9.04 of the Credit Agreement.
            SECTION 6.  Execution in Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.
            SECTION 7.  Governing Law.  This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.
            IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, effective as
of the date first above written.

7



--------------------------------------------------------------------------------



 



            THE INTERPUBLIC GROUP OF COMPANIES,
     INC.
      By:   /s/ Ellen Johnson       Title: Senior Vice President & Treasurer   
  Date: March 21, 2006     

            CITIBANK, N.A.,
     as Agent, as Lender and as Issuing Bank
      By:   /s/ Julio Ojea-Quintana       Title: Director             

            JPMORGAN CHASE BANK, N.A.
      By:   /s/ Helene Sprung       Title: SVP, Division Credit Executive       
     

            KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Steven Dunham       Title: Vice President             

            LLOYDS TSB BANK PLC
      By:         Title:             

                  By:         Title:             

            HSBC BANK USA
      By:   /s/ Robert Elms       Title: Director           

8



--------------------------------------------------------------------------------



 



         

            ING BANK
      By:   /s/ William James       Title: Managing Director             

            ROYAL BANK OF CANADA
      By:   /s/ Dustin Craven       Title: Attorney-In-Fact             

            UBS LOAN FINANCE LLC
      By:   /s/ Marc Sileo       Title: Associate Director             

                  By:   /s/ Douglas Gervolino       Title: Associate Director   
         

            SUNTRUST BANK
      By:         Title:             

            CALYON NEW YORK BRANCH
      By:         Title:             

                  By:         Title:             

            MORGAN STANLEY BANK
      By:   /s/ Daniel Twenge       Title: Vice President             

9